OFFICE     OF THE ATTORNEY        GENERAL   OF TEXAS
                                 AUSTIN




Honorable Cleveland      Davla
County Attorney
3razoris  county
Angleton,   Texes
Cear Sir:




           Your letter of Dee
the opinion of thla Dspertme
reada in part as followzir




                                             therarore,    I
                                            ntion to the
                                           or thet the




                               Attorneys Di8triot   Clerk,
                              unty Treasumr of this
                           it. under the ~rovlsiens   oi
                           6 3Bl2 (o), Il. c. 8, 1985.
          *The lo40 Federal Cemucr ahewed that Brarmia
    Couaty hsd Edpopulation af~27, 069, and I hove
    been advf8ed by the Tax Aaesraor-Collsotor,that
    the 1942 valuation for this County la tts au..
    of $&6,532,84S.C0.
            *It    is my opinion that under the law
    existing      on dugust 24th‘ 193% the artrlm~~ which
 ffoncrablo    Cleveland   Davia;Page   2


       could be paid to the County Attorney,       !‘ouhty
       Tax collector-W#~e~sor,Ce~ty        Judge, County
       Clerk,Dlstrict     Clerk, ahd Sheriff, was the,
       mm of #3,000.00       par year; ~8~ that this ~aziiouht
       is the mlnlmum amount wbloh would be urea In
       oomputlng the salsrlee      allowed to raid officers
       under  the provislona     of said Section IS.*

           Your letter   of January 9, 1948 aupplezentihg         the
above quoted letter   is as rolloars:
             .“I appreciate very much your I?epartnant’r
      replying to my letter    of 11th Deaembar, 1942 in
      rrfer%me lx aalarlea     which may be paid the
      several connty Offlolals    or 23rszorla county,
      Teras.

            *Further in reterence  to this matter, Baa. 13
     OS Art. 390&(e), appearing on page 12C of the
     1942 @mnulatlre Annual Pocket :Fart, prbvides that
     In aountia8 having a populstioa   of 2+0,000 and,
     less than 31500, aocardiag to the last prooading
     pederal Census, and hevlng an atrsesasd veLuAti8n
      fn axemcl 0?~#15,000 ooQ.00, acccraiRg-tg%tths
      last apprcved prwwding tax roll Of mt8h aounty,
      the aaximua miount allowed such OffiOerf3 as
      salaries   may be inorsaseb 1% Sor eaoh $l,SOcJ,OOct.~Q
      ~luation,     OCRrraafiohal   part thereof,  ln efoess
      of said ‘$15,000,000.00     vSluatfoa,  Over and above
      then ms&eum amount allowed such ofsicers       under
      laws sristihg    on 24th August, 1936.
            ‘It #emno %I& thir    Aet became effective     18th
      May, lSSS, and that the Act epeolficrlly     repeals
      all laws in conflie~t therewlth.
             vfieretofora  Braeoria County has been payin&
      its officera    under tha~p~visioas  of the last
      paragraph uadrr MO. 13 61 aal6 Art. 3902(e1),
      appearing on pages 122 of the 1942 Cum‘ulativa
      Annu.111pockat Pnrt, whiah provide8 thet tn all
      couhtfas having a population or not leea than
      20,001 and not more than 23,000, according to
      the last prooeding Federal Census, and which
        Honorable   Cleveland   Davis,   Page S


.,,..         hm.rn aosessed valuation in exot3t3     .of
              fe~,ooo,oOO.oo,  eoofwd~~g to the last prs-
              oeding approved tax:roll    of suclh oountfee,
              the mexlmm salaries    af mob offiosrs     is
              fired et sjS750.00.   It is my opinion that
              this Aot was passed duririg   the year 1935.
                    *A8 edrlsrd fin my letter   of llth.Daomber,
              the 1040 Boderal Canme showed that Braroria Count7
              had a populetlon  of 27069, and the selarles
              whioh could bo paid the county offlonra      on 24th
              .Auguet, 1935 was $3,000.00    par year.
                    -It would seam to m that that   portion of
              800. 18 passod in 1935 fixing t&e sal.arles at
              a neximum OS $3750.00 ia in aonfliat  with the
              amsndasnt of Sec. 18 whfoh was passed In 1959,
              and that auoh kot of 1999 repeals that portion
              01 sea. 115 above mentioned.
                     The lOSO Fedora& Constu, balng the la&
              preossdlng Foderel Ceneur a6 the t&me of the
              afhotive,date       oi the kot of 1939, showed
              Brazoria County to have a population       o? a
              little   fin exoeaa   or 225,000 gorsona, end our
              velufition in 1939 we8 around #45,00o,000.00.~
                  The popalation oi Bra~orfa County, aaoordingto   ~.
         t&s 1930 Federal Can8u8 wa8 23,084 inhabitants.   The popu-
         lation of BeId County aeaording to fho ‘1940 Consus iu
         37,069 inhabitants.
                    Artlole 5883, ?eraon*s        Annotated, Civil   Statutes,
         proridds   In part:
                     WExcept as otherwise prorldad in this Act,
             the annual fees that may br retained by a preoinat,
             aounty and distriot   offiarrs nontionad in thfe
             Article  #hall be ae tollowot
                    "1. In f3our.itiss oontalnlng twsnfpflvo    (28,000)
             thousand or lsss inhabitants:      oounty judge, distrlot
             or eriniml  dbtriot     attorney,  sh~orlti, OOUnty
Hosorablo        Cleveland    Datis,Pago   4


          clerk, oounty lttorasy,    distriot   olsrk, tax-
          oollsotor;  tax-asssssor,   or the eosossor sod
          oolleotor  or taxes    Twenty-Four Hundred ($:2400)
          Dollexs eaohi Jqsbios of the Peace and Constabls;
          lWelve Hundred (~12OO).D6llars      eeoh:


                  Artiols    9891, Vsraon*s Annotated Civil        StetiCls,
reeds la peeirt as rollma:
                  T&oh offleer naaed in this        okapter      shall
         ffret    eut of the ourrsnt fees of       hi8   ofiice,      pay
          or be paid ths amount allowed him under the pro-
         .tislons   of.Artlols    5885, togsthor with ths salariss
          I# his assistants      end deputies,     and ttuttcrized
          expnnses’under Artisls        I&%8)99,
                                               and the amoust neoes-
          sary to oovsr~~oo4t~oS pruelum 8n shatever             surety
          bond ray bs requlrsd bj law.           If the ourrsnt fess
          of suoh offibs      ool@otOd    ln any year bs moxa than
          the smoaat nssdsd to pay the amou&ts above speoifled,
          same ihell 'bs d4muod~oxbess fess, and shall be dls-
          poss$ of in th6mennor hsrrineSt6r             provided.
        b
                  *In, counti      0o*taiairy;~~'fn~nty-iiv.     ('t35.000)
          Thousirid ar less inhabitants,         di?tribt    and oounty
          offleers    nembd herais shall retain one-third             of
          suoh exoess fess until such om~third               to@tihiE-
          with the amount speolfied         ia Article    6803, amou+s.
          to three thousand dollars         ($3000.00).      Preolnot
          officer   shell retain ona-third until suoh ona-
          third; to&her        with the usoant speoified         $5
          Artiols   S&W& amounts,to fourteen hundred $oliars
          ($1400.@!$),.


                 a6otloB 13 of ~&la~e.S912(s),           VeSao~:s AMotet&
Civil      Citatutss, provides in pert;

               . T36otion
                    .   _ 18.   The Conmlssionsrs* court %a
         aountles herleg a population of twontg    thousand
         (20,000)   inhabitants  or POW, end 1688 than
         on8 hundrsd and ninety thousand (190,000) in-
         habitants acoording to ths last pz+sosdlng Federal
         EoaomIalo Clovelend                   Davis,   hzgs B


-~ .~~                     .eT..s


                 ~Cenm@, 14 herob rut&orbed end It ah411 be
                  ito duty to fix ths salaries           of all the fcllo~~ing
                 nemd qffiosrs,        towlt:    Ghsriff,     Assessor and
                 Collsotor     of taxm, oonnt.y judge, county attorney,
                  including criminal district          attornsys end county
                 attorney4 who psrrom          the dut$ss 0r dhtrict
                 attorneys,     dlstriat    clerk,    coest~ clerk,      troamrer,
                 hide and a&ma1 lnspeotor.~            Ee@h of said otflaers
                  shell, be paid in money an aaeual aelsry of twelvs
                  (12),epuel    inetellmeats     ~of not Lesa than the total
                 sus earned es oompensatioa by him In hia offlaial
                 oepaeity for the fiaaal peer 1939, and not more
                 the4 the msrlmum are ellowsd saah offlasr                 undar
                  laws axlsting     on August 84, 1936; provided that
                 in counties heviag e popolet~on of twsnty thou&and
                  (20,000) aad 1448 than thrlty-ssvea             thousesd five
                 hundrad ,(37,800) aooordlng, to ths lest preseding
                 yedsral Osnsus aad having any assessed                valuation
                 .ia 4x4044    of f~ftesn mnilllon dollars          ($15,OOO,OOO)
                 eooording to the last epgroved ~rsaedi~                 tax roll
                ,of 8goh oounty the mexfgua amount alluwsd suoh
                 officers    es salary may be inorsased oas (1) per-
              * 8ent .for each one tillion           (~l,OOO;OOC.OO) dollars
                 valustios     or fraotional     *rt     thereof,    in excess
                 of 4aI.d flftsan~mflUea          (~15,000,000.00)       dollars
                 mluetlon,ovar       and above the maximum amount allowd
                 suoh   off$cyf     under   lays ,ox.isting on kupuet EC,
                     1 9 SJ;              l



                                Sactloa        is or Artiols     39Uis.   Vavon*s   Aanotatsd   Civil
         5tatute4,             provides       la part:
                                    R * * *    and provldodthat Is all
                                                               further
                aountiee                          of &Wt 1044 thea
                                      hfiV$Jlg H QOQUl8tiOn
                twenty thausehd am on4 (2O,OOl) and not more
                t,hen twenty five thousand (2&,000), aooordine;
                to the lest prsoediag yedewl       C6nsu4, aad whloh
                h44  en es4e4sed valuation in t9me44 of 6Wenty
                five million    (&?.5,000~OOO.OO) dollars eooordiog
                to the lust precedizq approved tax rOl1 Of suah
                oouiitles,  the oouaty judge     sheriff,   couuty
                ettsrasr,   assessor and oolieetor      of tacos,
                oounty clerk ahd district     olork, the mximum
                salaries   hereby fired et thxeo tkoulend 4twea
        hundred and itSty        ($3,   750.00)    dollaan.*
             As Sxazoria County ha8 a population in exaam of
 twentf?flve   thousand lnhabltants   aaoordlng to the 1940 P‘edekal
 Census,~the forogolng   provlrion   of SoOtion~l5 of Al'tiQls 3913(0)~
 aupw, is no longor applloabls      to *aid oouat~.
                 The aai.arlee   oi the county      oitioials      or Bra%oria
 couqty mist bu dstormin~d and fixed              1~ aOoordanca with thd
 provlsiolu of krtlolo 3883,' 3891, and Seotion 13, Artiols  391S(e),
 supw . (see the oeee ot ijac?oSdoahslr County v. Windup, 140 S.W.
 (24)   972).

           Thie DqurtmenG ha* horototore     renderud                 aevaral
 oplnlonm answer&    queatlona al.euMi lndentioal   to                the question
 prfmented in p?;ur Inquiry.    Two of these opihiosm                 are Opinion8
 Nos. O-2560 and Q-2748.     Copiuo of t:aas opiniona                 are onoloaed
 herewith.
            ha the popalation~of3rasoria     Cotinty was trrsntf-three
 thoiwand       rifty
                 four inhabitant8    aooording to the lS30 Bederal~
’ Cunaus, the mximum alarise of 8814~aounty        of~iol~ls ior the
  year 1935 oould not exeeod the amour& of three thousand ($3000)
  dollare eaoh.,                      .,
             In view of the iongoing   you are ~8pi30tralipsdvi*ed
 that   It is the opinion or this Dq#artaleAt that thu aaw
 aalorioa OS the county offiaiala    af Exaaorla Coaaty, gamed ia.
 Article   %lS(e),  Soot&m 13, SUpl'aI for the year 1943, oannot
 exceed the aura or three thousand (+:$QOO) dollars plus one'per-
 dent thereof for saoh million dolla&-valuation     or traotional
 part t~.ereor in 0xees8 ot fifteen   nillion (#15,000,000)    dollars.
                 Tbueting that the forogalng filly              answenr your


                                                        Yours very txuly

                         1943                      ATTOFNWGENEVAL
                                                                OF TEXAS

                                                   ;rY 14
                                                                  Ax4011 ;killlam
                                                                        &dlltant


 APPROVEDOPIHTOIYCOMMITTEE
 BY Em CFLimwa                                                            AW:rr